OPINION
PER CURIAM:
Judgment of sentence affirmed.
HOFFMAN and SPAETH, JJ., dissented on the basis that the lower court did not comply with Pa.R.Crim.P. 1123(c) in that it did not inform appellant of the necessity of filing specific motions in order to preserve his claims for appellate review. Commonwealth v. Cathey, 477 Pa. 446, 384 A.2d 589 (1978); Commonwealth v. Miller, 469 Pa. 370, 366 A.2d 220 (1976); Commonwealth v. Brown, 248 Pa.Super. 289, 375 A.2d 102 (1977). Specifically, the lower court found appellant guilty, and immediately sentenced him without informing him of any of his appellate rights. See pages 39-41 of transcript (reproduced as Appendix D of appellant’s brief).